DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-29, filed as preliminary amendment, are currently pending and have been considered below.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
3A.	Claims 14-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).  
Claim 14 recites: Tethering, operating, detecting , operating and capturing.  
The limitations from claim 14, tethering a plurality of counter-attack unmanned aerial vehicles (UAVs) to each other with a net; (a person with  a mobile phone ( being equipped with  drone operation software) at his hand ,  is looking a UAVs and he  is  tethering two  UAVs with net,  he is doing by hand); operating a net storage device configured to store at least a portion of the net when in a stowed position; ( the person is opening /closing the net  storage device); detecting a target aerial vehicle in flight; ( looking in the sky and detecting  a target UAV) ;operating the plurality of counter-attack UAVs to maintain the net in a deployed position; ( the person is using mobile phone to control operation of airborne UAV , deploying net and keeping it in deployed position);and capturing the target aerial vehicle with net.( manipulating and controlling UAV flight operation with the  mobile phone, projecting net to target UAV  and capturing the target UAV with net)  which is a process that, under its broadest reasonable interpretation, as Certain Method of Organizing  Human Activity- MPEP 2106.04 (a) (2) Part (II). Which is Concepts Relating to Tracking or Organizing Information, which falls under the group of Abstract Idea. Accordingly, the claim recites an abstract idea.  
The claim recites, UAV, net, net storage device which are electro-mechanical and mechanical system.  Nothing in the claim precludes the steps from being practically performed by human activity. Additionally, the mere nominal recitation of an electro-mechanical system does not take the claim limitation out of the mental process group. Thus claim 14  recites an Abstract Idea.
 Therefore Claim 14 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
 In particular, the claims only recite the steps of: detecting a target aerial vehicle.
This step  detecting amounts to mere data gathering, and capturing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claim  14  is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the   “capturing”  is considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 14 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   
Claims 15-25 inherit the deficiencies of the base claim 14 respectively and therefore are non-statutory by virtue of their dependency. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-25 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, it recites , “operating a net storage device  store net , when it is in a stowed position and operating plurality of counter attack UAVs to maintain the net in deployed position, renders it indefinite, since it is  not clear, how the net is being deployed? Before being maintained in deployed position?
 Appropriate clarification is required.
Dependent claims15-25 inherit the deficiencies of independent claims 14, and   are  rejected under 35 USC 112 (a) as well. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-2, 4-5, 7-23  and 25-29  are rejected under 35 U.S.C. 103 as being unpatentable over Abramov et al. (USP 2019/0063881).
As Per Claim 1, Abramov teaches,  a system for neutralization of a target aerial vehicle, ( via Aerial defense system 100, for neutralizing  UAV 104 , [0079],[0085], Fig.1) comprising: a plurality of counter-attack unmanned aerial vehicles (UAVs); 
( defensive UAVs 102  [0081-0082], [0085] , Fig.1-2g) an aerial vehicle detection system comprising at least one detection sensor operable to detect a target aerial vehicle in flight; (via sensor payload 226, [0092]- [0095], [0080], Fig.2d); a net tethering the plurality of counter-attack UAVs to each other; (via Figs. 1,  2b, 2c, and 2f, [0110]); and at least one net storage device ( vai Target Neut Dev 234, ) configured to store at least a portion of the net  , and to facilitate deployment of the net   via coordinated flight of the plurality of counter-attack UAVs based on the detected target aerial vehicle.( the aircraft 102 being equipped with 234 , “a target neutralization device 234 (e.g., a deployable net 112, a projectile device 230, etc.” [0088], [0100-0102], Figs. 1, 2c-2f);   and  via “a multiple defensive UAVs 102 may work in   coordination to capture a target aircraft 104.”, [0105]). Figs. 2e-2g).
However, Abramov does not explicitly teach, storing at least a portion of the net when in a stowed position  and facilitating to a deployed position.
However, Abramov teaches, storing the net in Target Neut. Dev.  234,  and 
“UAVs 102 may be equipped with a target neutralization device to strike the target aircraft 104, such as a deployable net 112, a projectile device 230 (e.g., a gun, projectile launcher, etc.), [0100]”, and “With reference to FIG. 2a, a projectile device 230 may be mounted to the airframe 202 and oriented forward (e.g., to launch a projectile in like the defensive UAV's 102 line of flight)”.[0101], see [0100-0102]).
Therefore, Abramov teaches, having net onboard and projectile launching it when needed.
It would have been obvious to one ordinary skill in the art to recognize that , when the net   is not “ in use”   or  “ stored” condition,  it will be in stowed position and when it is  projected by projectile device 230, then it will be deployed. Therefore, it would be obvious to one ordinary skill in the art to recognize that Abramov has such teachings.
As per Claim 2, Abramov  teaches the limitation of Claim 1. However, Abramov   further teaches, wherein the aerial vehicle detection system further comprises at least one on-board sensor supported by at least one counter-attack UAV, 
( processor via sensor payload 226)  the at least one on-board sensor configured to detect a position of the target aerial vehicle, and wherein the counter-attack UAVs are operable to autonomously move the net to the deployed position based on the detected position of the target aerial vehicle.  (via sensor payload 226, [0092]-[0095], [0080], Fig.2d).
As per Claim 4, Abramov  teaches the limitation of Claim 1. However, Abramov   further teaches, wherein each counter-attack UAV comprises a communication device communicatively coupled to other communication devices of the other counter-attack UAVs to communicate respective positions of the plurality of counter-attack UAVs, thereby facilitating coordinated flight of the plurality of counter- attack UAVs.   ( Abramov :  Figs. 2d, 1) , wireless transceiver 222 and antenna 212, [0089], also see  via  MIADS , [0079],  and  via “a multiple defensive UAVs 102 may work in   coordination to capture a target aircraft 104.”, [0105]). Figs. 2e-2g).
As per Claim 5, Abramov  teaches the limitation of Claim 1. However, Abramov   further teaches, wherein each counter-attack UAV is electrically coupled to an external power source(Abramov : “a charging system 406 to power the components of the UAV storage system 106 and to charge the defensive UAVs 102”, [0114], Fig.4).
As per Claim 7, Abramov  teaches the limitation of Claim 1. However, Abramov   further teaches, wherein the counter-attack UAVs are operable in a coordinated manner to move the net, after being moved to the deployed position, to a capture position based on the position of the detected target aerial vehicle ( Abramov : via “a multiple defensive UAVs 102 may work in   coordination to capture a target aircraft 104.”, [0105]). Figs. 2e-2g).
As per Claim 8, Abramov  teaches the limitation of Claim 1. However, Abramov   further teaches, wherein the each of the one or more counter-attack UAVs comprises a flight body and a flight control system supported about the flight body, the flight control system operable to facilitate flight of the counter-attack UAVs (Abramov : Figs. 2a-2d) [0086-0090]).
As per Claim 9, Abramov  teaches the limitation of Claim 8. However, Abramov   further teaches, wherein the flight control system comprises a flight controller operable to control autonomous flight of the counter-attack UAV based on the detected position of the target aerial vehicle.  (Abramov : Figs. 2a-2g) [0086-0094]).
As per Claim 10, Abramov  teaches the limitation of Claim  2. However, Abramov   further teaches, wherein the at least one on-board sensor comprises a camera movably coupled to the flight body and operable to modify a pointing position of the camera according to the detected position of the target aerial vehicle.  ( Abramov : via  camera 226 a, [0092],  [0094-0095], [0097-0098], Figs. 2d, 3a-3b).
As per Claim 11, Abramov  teaches the limitation of Claim 1. However, Abramov   further teaches, wherein the plurality of counter-attack UAVs are operable in a coordinated manner to move the net, after being moved to the deployed position, to a capture position based on the position of the detected target aerial vehicle.   
( Abramov : via “a multiple defensive UAVs 102 may work in   coordination to capture a target aircraft 104.”, [0105]). Figs. 2e-2g).
As per Claim  12, Abramov  teaches the limitation of Claim 1. However, Abramov   further teaches, further comprising a plurality of counter-attack UAVs tethered to the net and operable in a coordinated manner to support the net in the deployed position to define a perimeter net area ( Abramov : via “a multiple defensive UAVs 102 may work in   coordination to capture a target aircraft 104.”, [0105]). Figs. 2e-2g).
As per Claim 13, Abramov  teaches the limitation of Claim 1. However, Abramov   further teaches, wherein the aerial vehicle detection system provides command data associated with the detected target aerial vehicle to the plurality of counter-attack UAVs, and wherein the plurality of counter-attack UAVs operate based on the command data received. (Abramov :[0085-0086], [0079-0080]).
As Per Claim 14, Abramov et al. ( Abramov) teaches,  a method for neutralization of a target aerial vehicle, ( Abstract, Fig.1) Aerial defense system 100, for neutralizing  UAV 104 , [0079],[0085], Fig.1) comprising: tethering a plurality of counter-attack unmanned aerial vehicles (UAVs) to each other with a net;    (via Figs. 1,  2b, 2c, and 2f, [0110]); operating a net storage device configured to store at least a portion of the net  ( ( via Target Neut Dev 234, Fig. 2d ); detecting a target aerial vehicle in flight; (via sensor payload 226, [0092]- [0095], [0080], Fig.2d); operating the plurality of counter-attack UAVs to maintain the net in a deployed position; ( the aircraft 102 being equipped with 234 , “a target neutralization device 234 (e.g., a deployable net 112, a projectile device 230, etc.” [0088], [0100-0102], Figs. 1, 2c-2f);  and capturing the target aerial vehicle with net.  (See Fig.1).
However, Abramov does not explicitly teach, storing at least a portion of the net when in a stowed position.
However, Abramov teaches, storing the net in Target Neut. Dev.  234,  and 
“UAVs 102 may be equipped with a target neutralization device to strike the target aircraft 104, such as a deployable net 112, a projectile device 230 (e.g., a gun, projectile launcher, etc.), [0100]”, and “With reference to FIG. 2a, a projectile device 230 may be mounted to the airframe 202 and oriented forward (e.g., to launch a projectile in like the defensive UAV's 102 line of flight).[0101],  see [0100-0102]).
Therefore, Abramov teaches, having net onboard and projectile launching it when needed. It would have been obvious to one ordinary skill in the art to recognize that , when the net   is not “ in use”   or  “ stored” condition,  it will be in stowed position and when it is  projected by projectile device 230, then it will be deployed. Therefore, it would be obvious to one ordinary skill in the art to recognize that Abramov has such teachings.
As per Claim 15, Abramov  teaches the limitation of Claim 14. However, Abramov   further teaches, wherein detecting the target aerial vehicle further comprises tracking a dynamic flight position with an aerial vehicle detection system ( Abramov :  via MIDAS  onboard the aircraft 102, ([0079], and  aircraft control systems (220, 216, 226 ,234 224 etc.) detecting target aerial vehicle in real-time, See Figs. 1-2g, also see [0128], [0105], [0032], claim 14).
As per Claim 16, Abramov  teaches the limitation of Claim 14. However, Abramov   further teaches, further comprising communicating position data to the plurality of counter-attack UAVs to facilitate coordinated flight ( Abramov : via “a multiple defensive UAVs 102 may work in   coordination to capture a target aircraft 104.”, [0105]). Figs. 2e-2g).
As per Claim 17, Abramov  teaches the limitation of Claim 14. However, Abramov  does not explicitly teach, further comprising coordinating flight of the plurality of counter-attack UAVs to deploy the net from a stowed position to a deployed position.  
However, Abramov  does not explicitly teach, coordinating flight of the plurality of counter-attack UAVs to deploy the net from a stowed position to a deployed position. 
However, Abramov teaches, storing the net in Target Neut. Dev.  234,  and 
“UAVs 102 may be equipped with a target neutralization device to strike the target aircraft 104, such as a deployable net 112, a projectile device 230 (e.g., a gun, projectile launcher, etc.), [0100]”, and “With reference to FIG. 2a, a projectile device 230 may be mounted to the airframe 202 and oriented forward (e.g., to launch a projectile in like the defensive UAV's 102 line of flight).[0101],  see [0100-0102]). And   via “a multiple defensive UAVs 102 may work in   coordination to capture a target aircraft 104.”, [0105]). Figs. 2e-2g).
Therefore, Abramov teaches, having net onboard and projectile launching it when needed. It would have been obvious to one ordinary skill in the art to recognize that , when the net   is not “ in use”   or  “ stored” condition,  it will be in stowed position and when it is  projected by projectile device 230, then it will be deployed. Therefore, it would be obvious to one ordinary skill in the art to recognize that Abramov has such teachings.
As per Claim 18, Abramov  teaches the limitation of Claim 14. However, Abramov   further teaches, wherein detecting the target aerial vehicle comprises autonomously detecting the target aerial vehicle and autonomously tracking the target aerial vehicle.  (Abramov :  via MIDAS  onboard the aircraft 102, ([0079], and  aircraft control systems (220, 216, 226 ,234 224 etc.) detecting target aerial vehicle in real-time, See Figs. 1-2g, also see [0128], [0105], [0032], claim 14).
As per Claim 19, Abramov  teaches the limitation of Claim 14. However, Abramov   further teaches, further comprising transmitting command data, associated with the detected target aerial vehicle, from an aerial vehicle detection system to the plurality of counter-attack UAVs. ( Abramov : [0105], Figs. 2e-2g).
 As per Claim 20, Abramov  teaches the limitation of Claim 14. However, Abramov   further teaches, further comprising powering the plurality of counter- attack UAVs with an external power source for extended flight time (Abramov : “a charging system 406 to power the components of the UAV storage system 106 and to charge the defensive UAVs 102”, [0114], Fig.4).
As per Claim 21, Abramov  teaches the limitation of Claim 14. However, Abramov   further teaches, wherein detecting the target aerial vehicle further comprises operating a plurality of detection sensors (via sensors / systems 224, 220, 216, 222, 212, 234,226  etc. Fig.2d), the method further comprising continuously communicating the position data to the plurality of counter-attack UAVs.  ( Abramov : via “a multiple defensive UAVs 102 may work in   coordination to capture a target aircraft 104.”, [0105]).
As per Claim  22, Abramov  teaches the limitation of Claim 14. However, Abramov   further teaches, further comprising coupling the plurality of counter- attack UAVs to an external power source for at least periodically powering the counter- attack UAVs.  (Abramov : “a charging system 406 to power the components of the UAV storage system 106 and to charge the defensive UAVs 102”, [0114], Fig.4). 
As per Claim 23, Abramov  teaches the limitation of Claim 14. However, Abramov   further teaches, wherein detecting the target aerial vehicle further comprises operating a plurality of detection sensors to generate position data associated with the target aerial vehicle, the method further comprising eliminating position data associated with one or more detection sensors based on a credibility hierarchy associated with the plurality of detection sensors. (via sensors / systems 224, 220, 216, 222, 212, 234,226  etc. Fig.2d). [0088], [0091-0095]).
As per Claim 25, Abramov  teaches the limitation of Claim 14. However, Abramov   further teaches, further comprising communicatively coupling a plurality of communication devices of the plurality of counter-attack UAVs to one another to communicate respective positions of the plurality of counter-attack UAVs, thereby facilitating coordinated flight of the plurality of counter-attack UAVs (Abramov : via “a multiple defensive UAVs 102 may work in   coordination to capture a target aircraft 104.”, [0105]). Figs. 2e-2g).
As per Claim 26, Abramov  teaches the limitation of Claim 1. However, Abramov   further teaches, wherein the at least one net storage device is associated with at least one of ground or a structure (The target neutralization device 234 [0088] being on board the aircraft  (Fig.2d) being associated with  a structure ( aircraft), see Figs.  2b-2f ).
As per Claim 27, Abramov  teaches the limitation of Claim 1. However, Abramov   further teaches, wherein the at least one net storage device is configured as a support platform for at least one of the plurality of counter-attack unmanned aerial vehicles.  (via target neutralization device 234 being onboard the aircraft being a support platform of aircraft 102, [0088], Fig. 2d).
As per Claim 28, Abramov teaches the limitation of Claim 1. However, Abramov  does not explicitly teach, wherein the net comprises one or more tendrils extending therefrom.
However, the net comprising one or more tendrils extending therefrom, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As per Claim 29, Abramov teaches the limitation of Claim 1. However, Abramov  does not explicitly teach, wherein the at least one net storage device is supported about and operable with a movable net support mechanism.
However,  the at least one net storage device being supported about and operable with a movable net support mechanism, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abramov et al. (USP 2019/0063881) in view of Laufler et al. ( USP 2017/0059692).
As per Claim 3, Abramov  teaches the limitation of Claim 1. However, Abramov   does not explicitly teach, wherein the aerial vehicle detection system comprises an external aerial vehicle detection system associated with a ground-based structure to monitor an airspace, wherein the at least one detection sensor comprises a plurality of detection sensors operable to detect a plurality of target aerial vehicles.  
In a  related field of Art, Laufler et al. ( Laufler) teaches, system and method of drone interdiction, wherein, wherein the aerial vehicle detection system comprises an external aerial vehicle detection system associated with a ground-based structure to monitor an airspace, wherein the at least one detection sensor comprises a plurality of detection sensors operable to detect a plurality of target aerial vehicles.(via Interdiction system  100 being equipped with Doppler radars 110A-110C being distributed throughout an area , [0022]-0023], Fig.1).
It would have been obvious to one of ordinary skill in the art, having the teachings of Abramov and Laufler   before him  before the effective filing date of the claimed invention  to modify the systems of Abramov, to include the drone interdiction  teachings ( interdiction system 100) of  Laufler   and configure with the system of Abramov in order  to acquire an external aerial vehicle detection system associated with a ground-based structure to monitor an airspace. Motivation to combine the two teachings is, detecting target aircraft, directing, based on the interception location, the interceptor aircraft to the interception location to immobilize the target aircraft.  (i.e., an added  detection system to enhance detection and immobilization of target aircraft).

Allowable Subject Matter
8.	Claims 6 and 24 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663